Deen, Presiding Judge.
David Billen was convicted on charges of burglary, possession of a firearm by a convicted felon, and giving false information to a police officer. He appeals from this judgment, enumerating as error the sufficiency of the evidence to support a conviction and the allegedly improper placing of his character in issue at trial.
After a thorough examination of the entire record, including the trial transcript, we find that there was ample evidence adduced at trial, both direct and circumstantial, to authorize a rational trier of fact to find appellant guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89 (263 SE2d 131) (1980).
Moreover, the transcript lends no support to appellant’s allegation that his character was impermissibly placed in issue. To prove the necessary elements of the charge of possession of a firearm by a convicted felon, the state at the close of its case entered into evidence the shotgun found in appellant’s automobile, together with certified copies of appellant’s guilty pleas to prior burglary charges. That his character was incidentally placed in issue is of no legal significance. The introduction of otherwise admissible, relevant, and competent evidence which may incidentally place a defendant’s character in issue does not constitute reversible error. Sims v. State, 165 Ga. App. 881 (303 SE2d 60) (1983); Stephens v. State, 144 Ga. App. 779 (242 SE2d 371) (1978). See also Walls v. State, 166 Ga. App. 503 (304 SE2d 547) (1983); Arnold v. State, 166 Ga. App. 313 (304 SE2d 118) (1983).
We find appellant’s enumerations without merit.

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.